Citation Nr: 1724057	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Luke D. Wilson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1983 and from January 1985 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case has since been transferred to the RO in Jackson, Mississippi.

The Veteran testified before a Decision Review Officer (DRO) at an October 2008 hearing at the RO and before the undersigned at an April 2015 Board hearing at the RO. The transcripts have been associated with the file.

This claim was previously denied by the Board in a June 2015 decision, which the Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court set aside the Board's decision and remanded it for further proceedings consistent with the Memorandum Decision.  

The Court Memorandum Decision set aside the Board's June 2015 decision and instructed the Board to consider several questions with respect to the Gulf War theory of entitlement.  However, because new evidence has recently been submitted that establishes the benefit sought on a direct basis, the Board need not engage in the analysis of this alternate theory of entitlement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's sarcoidosis originated during service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for sarcoidosis.  He contends that this disability either arose during service or that there is a link between it and his service in the Southwest Asia Theater of Operations during the Gulf War.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

There is no dispute that the Veteran has sarcoidosis.  (See January 2015 VA examination report.)  Findings that led to the sarcoidosis diagnosis were first detected on an April 2007 chest x-ray.  (See April 25, 2007, VA radiology report; January 2015 VA examination report.)

There are two opinions of record that address the question of whether the Veteran's sarcoidosis had its onset during service.  The first of these appears in the January 2015 VA examination report.  In relevant part, the VA examiner stated that she could only speculate as to when the Veteran's chest x-ray became abnormal, as 5 to 10 percent of sarcoid patients present without symptoms.  She could also only speculate as to whether the Veteran's sarcoidosis was incurred during military service or even in the year post-service discharge.  She next stated that the Veteran's chest x-ray "could have become abnormal only early in 2007."  

The other opinion appears in a May 2017 letter from a private physician.  This physician stated that he reviewed the Veteran's medical records.  Based on these records, he opined "that it is as least as likely as not that his sarcoidosis was present years before this chest x-ray was done and that he did have sarcoidosis which was undiagnosed during his service."  He opined that the chest x-ray findings "are not consistent with something that would've developed in weeks or months." 

The Board finds that both of these opinions are probative in that they were written by individuals who possess the necessary education, training, and expertise to provide the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board notes, in particular, that the private opinion was authored by a doctor who is "dual board certified in internal medicine and palliative care medicine and [has] seen 1000s of encounters with sarcoidosis patients in and out of the hospital over the past 15 years."  The Board further notes that both of these opinions are based on review of the Veteran's medical records.  

The Board finds the private opinion to be more probative than the VA examiner's opinion, however, because only the private physician applied the correct "at least as likely as not" standard.  The VA examiner readily stated that her opinion was based on speculation.  In addition, the private physician offered a rationale to support his opinion that is based on the Veteran's chest x-rays and on his own experience in treating sarcoidosis patients.

Given that the Veteran served from June to September 1983 and from January 1985 to November 2005, an onset of "years before this chest x-ray was done" comfortably places the onset of the Veteran's sarcoidosis within his active duty service.  

Having established an in-service onset of sarcoidosis, the Board finds that entitlement to service connection for sarcoidosis is warranted. 



ORDER

Entitlement to service connection for sarcoidosis is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


